                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF IOWA


                                                          Case No. 20-cv-02078 LTS-KEM
 Iowa Voters Alliance, Todd Obadal, Michael
 C. Angelos, Diane L. Holst,


                      Plaintiffs,                   SECOND DECLARATION OF
 vs.                                               VINCENT J. FAHNLANDER IN
                                                    SUPPORT OF MOTION FOR
 Black Hawk County and Scott County,                TEMPORARY RESTRAINING
                                                            ORDER
                      Defendant.


       I, Vincent J. Fahnlander, being duly sworn, declares as follows:

       1.     I have personal knowledge of the following.

       2.     I am an attorney for the Plaintiffs Iowa Voters Alliance, Todd Obadal,

Michael C. Angelos, and Diane L. Holst.

       3.     Please note that there is an error in the complaint. In the chart on page 16,

there is an error regarding the 2016 election returns in Scott and Woodbury County. In total

for Scott County, Donald Trump received 39,149 votes while Hillary Clinton received

40,440 votes. This means 50.81% of the vote went to Hillary Clinton. In 2012, Barack

Obama received 50,652 votes in the county, which means there was a 10,212 under vote in

2016. In Woodbury County, Donald Trump received 24,727 votes while Hillary Clinton

received 16,210. This means 39.59% of the vote went to Hillary Clinton. In 2012, Barack

Obama received 22,302 votes in the county, which means a 7,092 under vote in 2016.

       4.     Attached as Exhibit H is a copy of a research paper on the legitimacy and

Effect of Private Funding in State and Federal Electoral Processes. Thomas Moore Society


       Case 6:20-cv-02078-LTS-KEM Document 12 Filed 10/12/20 Page 1 of 2
retained a professional organization to analyze whether grants from private, non-profit

organizations that are independent of state certified HAVA implementation plans and

legislative appropriations processes may legitimately be integrated with public funding by

local governments for electoral administration. The voluminous documents utilized for the

research are also in the possession of my office. The report is an accurate synthesis of the

research conducted by the professional organization.

       5.     Attached as Exhibit I is a copy of the Petition filed by Louisiana Attorney

General Jeff Landry and the Louisiana Attorney General’s office to prevent the private

funding of federal election administration dated October 2, 2020.

       6.     Attached as Exhibit J is a revised copy of a timeline of the Center for Tech

and Civic Life grant activity for Minnesota, Wisconsin, Michigan, and Pennsylvania between

October 2019 and October 1, 2020. My firm engaged a professional organization to

examine all CTCL publicly available documents during the timeframe and compile a chart

that accurately reflected the facts obtained from those voluminous documents. The

voluminous documents are also in the possession of my office.

       I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.



Dated: October 12, 2020                             /s/Vincent J. Fahnlander
                                                   Vincent J. Fahnlander

Hennepin County
State of Minnesota




                                               2
      Case 6:20-cv-02078-LTS-KEM Document 12 Filed 10/12/20 Page 2 of 2
